DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of after final response was received on 07/27/2021.  Presently claims 1-10 are pending.  

Response to Arguments
Prior double patenting rejection has been withdrawn.
A new 35 U.S.C 103 and 112 rejection is made herewith.  Since Applicant’s amendments did not necessitate a new ground of rejection, this action has therefore been made non-final.      

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotational speed reduction device in line 2 of claim 1; corresponding structure is found in p.7 lines 15-20 and p. 12 lines 20-32.
Decoupling means, line 3 of claim 1; corresponding structure is found in p.9 lines 10-32 through p. 10, lines 1-15.
Means for retaining, line 2 of claim 8; corresponding structure is found in p.13 lines 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the curvic type" in the line 5.  The use of the word “type” renders the claim indefinite because it is unclear what the term “type” is intended to convey with regard to the boundaries of the claim, and therein the metes and bounds of the claim cannot be determined.  For example, it is unclear of the scope of the term “type” and as to how the term “type” can be used to consider what is “curvic type” and what is not “curvic type” (see MPEP 2173.05(b)(III)(E)).
The term “type” is also found in claim 2, claim 9, and claim 10.
Claim 6 recites the limitation "the epicyclic type" in the line 2.  The use of the word “type” renders the claim indefinite because it is unclear what the term “type” is intended to convey with regard to the boundaries of the claim, and therein the metes and bounds of the claim cannot be determined.  For example, it is unclear of the scope of the term “type” and as to how the term “type” can be used to consider what is “epicyclic type” and what is not “epicyclic type” (see MPEP 2173.05(b)(III)(E)).

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Merwe et al. (US 2016/0146112 A1) in view of Lejeune (US 7201529) and further in view of Maguire et al. (US 2015/0377027 A1).
Regarding claim 1 Van der Merwe et al. discloses a turbine engine (Fig. 1) comprising a fan (18) shaft (31) driven by a turbine shaft (28, [0008], lines 5-7) by means of a rotational speed reduction device (30, [0028], as shown in Fig. 1), and further discloses wherein the reduction device (30) is coupled to the fan shaft (18/31) by means of a coupling (60) having trapezoidal teeth (trapezoidal teeth of ring gear 60 shown in Fig. 4, is circumferentially spaced;  fan shaft 18 connected to the ring gear 60 for rotation, [0042], lines 8-12; [0044]).
Van der Merwe et al. does not specifically disclose wherein said turbine engine comprising decoupling means interposed between the reduction device (30) and the fan shaft (31 of 18), which are able to decouple the reduction device (30) and the fan shaft (31), which comprises said decoupling means, said decoupling means being configured to decouple the reduction device (30) and the fan shaft (31) in response to a predetermined resistive torque, referred to as the decoupling torque, which acts between the fan shaft (31) and the reduction device (30).  Van der Merwe et al. further 
Lejeune teaches of a decoupling system for a fan shaft in a turbojet, which is within the same field of endeavor as the claimed invention.  Specifically, Lejeune teaches of a decoupling system (42, Col. 3, lines 1-20) that prevents damage to ring structure (14/15) to which fan shaft (6) is coupled to via decoupling system (42, as shown in Fig. 2) in the event a blade of the fan (4) breaks (Col. 3, lines 9-18).  Lejeune teaches said turbine engine (shown in Fig. 1) comprises decoupling means (42) interposed between the reduction device (14/15, which is analogous to reduction device (30) disclosed in Van der Merwe et al.) and the fan shaft (Lejeune, 6), which are able to decouple the reduction device (14/15) and the fan shaft (6; via fuse bolt 54, Col. 3, lines 33-39), which comprises said decoupling means (42, as shown in Figs. 2-3), said decoupling means (42) being configured to decouple the reduction device (14/15) and the fan shaft (6) in response to a predetermined resistive torque, referred to as the decoupling torque, which acts between the fan shaft (6) and the reduction device (14/15; it is known in the art that the shafts exhibits loads/torques during operation, and as Lejeune teaches, decoupling systems function whenever the applied load reaches or exceeds a predetermined value, Col. 1, lines 17-23).  The purpose of the decoupling system taught in Lejeune is to prevent further damage to connected components to the fan shaft in the event of a fan blade failure event and to maintain adequate engine control during such events (Col. 3, lines 9-18, Col. 1, lines 10-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van der Merwe et al. in view of Lejeune by 
The combination of Van der Merwe et al. and Lejeune does not disclose wherein the trapezoidal teeth (Van der Merwe, trapezoidal teeth of ring gear 60 shown in Fig. 4) are of a curvic type.
Maguire et al. teaches of a fan shaft used in a fan rotor of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Maguire teaches of a fan shaft with teeth in the form of a curvic coupling ([0058]) and further teaches that having interlocking teeth in the form of the curvic type enhances torque transfer ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Van der Merwe et al. and Lejeune in view of Maguire et al. by having the trapezoidal teeth disclosed in Van der Merwe et al. be of the curvic type as it is well known in the gas turbine engine art that interlocking teeth of the curvic type used on fan rotors have enhanced torque transfer capabilities (Maguire et al., [0058]).
	Regarding claim 2, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein the teeth of the coupling (Van der Merwe, 60) having trapezoidal teeth of the curvic type extend axially (trapezoidal teeth of ring gear 

    PNG
    media_image1.png
    424
    653
    media_image1.png
    Greyscale

Fig. 4’

Regarding claim 3, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein the plates (plates “a” and “b” pertaining to coupling 60, as shown in Fig. 4’) each comprise two coaxial sets of trapezoidal teeth (i.e., circumferential teeth on surface 60 and second set of teeth extending in the axial 
Regarding claim 4, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein the fusible axial screws (Lejeune, 54) each comprise a section of reduced diameter (57, shown in Fig. 4, Lejeune, Col. 4, lines 40-45), forming tensile fracture initiation and arranged between two main sections (g, Fig. 4’’ below) with a diameter (diameter shown in Fig. 4 is greater than of portion 57) greater than said section (57) of reduced diameter.
Regarding claim 5, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein tilt angles of inclined planes of the trapezoidal teeth (trapezoidal teeth of ring gear 60 shown in Fig. 4, of which is curvic and circumferentially spaced; and further comprise inclined planes that are angled due to their trapezoidal shapes), the number of fusible screws (Lejeune, 54), the diameters (as stated in claim 4 rejection above) of the fracture and main sections of the fusible screws (54, Fig. 4’’), and a tightening torque of said fusible screws (54, nuts 56 are torqued/tightened to fasten the bolt 54) are configured to allow for the fracture of said fusible screws (54) when a torque exerted between the plates (a, b, Fig. 4’ above) of the coupling exceeds the decoupling torque (Lejeune, Col. 1, lines 17-23; further since all of the structural limitations of the claim are met, the structure disclosed by the prior art is 

    PNG
    media_image2.png
    492
    683
    media_image2.png
    Greyscale

Fig. 4’’
Regarding claim 6, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein the reduction device (30, Van der Merwe) is a reduction gear of the epicyclic type ([0030]), in that a planetary gear (34) is rotationally driven by a turbine shaft (28) of the turbine engine ([0030]), in that at least one planetary carrier (40) of said reduction device (30) rotationally drives one of the plates (a, b, Fig. 4’ which pertain to ring gear 60, [0032], lines 1-3) with trapezoidal teeth of the coupling (trapezoidal teeth of ring gear 60 shown in Fig. 4, of which is curvic and circumferentially spaced), and in that at least one crown (top surface cr, Fig. 1’ below) of said reduction device (30), which is fastened to a casing (ca, Fig. 1’) of the turbine 

    PNG
    media_image3.png
    560
    572
    media_image3.png
    Greyscale

Fig. 1’

Regarding claim 8, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein it comprises means for retaining (86, Lejeune, Fig. 3; Col. 4, lines 1-6) the fusible screws (54).
Regarding claim 9, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein the fusible screws (Lejeune, 54) are able to be fractured when the coupling of the curvic type (coupling 60, Van der Merwe) is subjected to a resistive torque greater than or equal to a decoupling torque that corresponds to a resistive torque exerted by the fan (fan 18; Lejeune fan 4) on the speed reduction device (Van der Merwe, 30) in case of loss of at least one blade of the fan (Lejeune fan 4, Col. 3, lines 5-20) driven by said fan (Van der Merwe 18) shaft (Van 
Regarding claim 10, the combination of Van der Merwe et al., Lejeune, and Maguire et al. further discloses wherein the fusible screws (Lejeune, 54) are able to be fractured when the coupling of the curvic type (coupling 60, Van der Merwe) is subjected to a resistive torque greater than or equal to a decoupling torque that corresponds to a resistive torque exerted by the reduction device (Van der Merwe, 30) on the fan shaft (Van der Merwe 18) and corresponding to a case of blocking of said reduction device (during the loss of at least one blade of the fan, the reduction device is susceptible to damage from the blade and debris caused by the impact of the blade and therein, the decoupling system (Lejeune 42 prevents damage to the ring structure (15, which is equivalent and analogous to reduction device 30, Van der Merwe) as taught in Lejeune, Col. 1, lines 17-23 and Col. 3, lines 5-20; further, it is known in the art that the shafts exhibits loads/torques during operation, and as Lejeune teaches, decoupling systems function whenever the applied load reaches or exceeds a predetermined value; further since all of the structural limitations of the claim are met, the structure disclosed by the prior art is capable of performing the recited functional language of “allowing or enabling” for the fracture of said fusible screws; see MPEP 2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/03/2021